         Case 1:21-cv-10981-WGY Document 20 Filed 07/08/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                                                      for the

                                            District of Massachusetts




                                                                Case     1:21 -CV-10981-WGY
                                                         )      No.
                                                         )
                  George Artem
                                                         )
                      Plaintiff
                        -v-
                                                         )
                                                         )
                                                         )
                                                         )
                                                         )
                                                         )
                                                         )
  New England Law | Boston, Scott Brown in his
                                                         )
     official capacity as President and Dean
                                                         )
                     Defendant(s)
                                                         )
                                                         )
                                                         )



                                          MOTION TO STRIKE


    I.      Motion

Plaintiff, Mr. George Artem, respectfully requests the Court to strike the footnotes from defendants’ motion to

dismiss and associated memoranda related to Mr. Artem’s past pro se litigation (Dkt. 12, 13). Mr. Artem’s past

pro se litigation has no factual or legal bearing whatsoever with relation to the subject matter of the cause

before the Court. Not only is the material in these footnotes wholly immaterial and impertinent, defendants’

characterizations of the litigation serve only to smear the reputation of the plaintiff before the Court.
          Case 1:21-cv-10981-WGY Document 20 Filed 07/08/21 Page 2 of 3




II.     Certification

I certify, pursuant to L.R. 7.1, that I have in good faith conferred and attempted to narrow the issues

pertaining to this motion with defendants’ counsel.


III.    Conclusion

For the foregoing reasons, the Court should strike defendants’ footnotes related to plaintiff’s past pro se

litigation (Dkt. 12, 13) pursuant to Fed. R. Civ. P. 12(f).




                                                                                    Respectfully Submitted,




                                                                                               July 8th, 2021




                                                                                                          //S//




                                                                                              George Artem




                                                                                                     Pro Se
                                                                                         38 Grove Street #B
                                                                                         Boston, MA 02114
                                                                                              206.953.6231
                                                                                georgeartem1@outlook.com
         Case 1:21-cv-10981-WGY Document 20 Filed 07/08/21 Page 3 of 3




                           CERTIFICATE OF SERVICE

I certify that on the 8th day of July 2021, service was made of a copy of the foregoing document
by e-mail on defendants’ counsel Walter B. Prince (wprince@princelobel.com), Daniel S.
Tarlow (dtarlow@princelobel.com), Laurie F. Rubin (lrubin@princelobel.com) and Michael
Thompson (mthompson@princelobel.com) at PRINCE LOBEL TYE LLP One International
Place, Suite 3700 Boston, Massachusetts 02110.




                                                                                    July 8th, 2021


                                                                                             //S//


                                                                                   George Artem




                                                                                          Pro Se
                                                                              38 Grove Street #B
                                                                              Boston, MA 02114
                                                                                   206.953.6231
                                                                     georgeartem1@outlook.com
